Citation Nr: 1201641	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-43 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the lumbosacral spine (low back disability) and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening the Veteran's claim of entitlement to service connection for a low back disability. 

In August 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A petition to reopen the service connection claim for a low back disability was last denied in a December 2002 rating decision; the Veteran was properly notified of the adverse outcome and his appellate rights in a December 2002 letter; he did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the December 2002 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied the petition to reopen a claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The petition to reopen the service connection claim for a low back disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a low back disability.  For the following reasons, the Board finds that reopening is warranted.  

The Veteran initially filed for service connection for a disability of the back in July 1983.  The RO denied the claim in an August 1983 rating decision.  The Veteran was notified of this decision and his appellate rights in a September 1983 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Subsequent petitions to reopen the claim for a back disability were denied in rating decisions dated in May 1999, August 2000, and most recently in December 2002.  The Veteran was informed of the December 2002 rating decision and his appellate rights in a December 2002 letter. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The petition to reopen the service connection claim for a low back disability was last denied in the December 2002 rating decision because the evidence of record at the time did not show that the Veteran had a disability of the lumbosacral spine.  Evidence associated with the file since that decision includes a June 2007 VA x-ray study showing compression of the L5 disc which was "possibly old."  The new evidence also includes an October 2007 letter from the Veteran's private physician, Dr. Daufel, stating that the Veteran had an old compression fracture of the lumbar vertebrae at L5 with associated arthritis which was most likely related to an injury to the back during service.  The Board notes in this regard that the service treatment records show that on several occasions the Veteran reported pain in the mid and upper thoracic region of the spine following an automobile accident which occurred in July 1968.  The Board finds that the newly submitted evidence, when considered in light of previous evidence of record, is both new and material, as it was not of record at the time of the December 2002 rating decision, and it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a disability of the low back.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back disability.  See id.


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability; the appeal is granted to this extent only.  


REMAND

The Board finds that further development is warranted before the claim of service connection for a back disability can be properly addressed. 

The Veteran argued in his December 2007 claim that his low back disability is caused or aggravated by his service-connected chronic left shoulder pain with scapular thoracic bursitis and service-connected degenerative disc disease of the cervical spine.  Under the VCAA, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, a January 2008 VCAA notice letter did not inform the Veteran of how to substantiate a claim of entitlement to service connection on a secondary basis.  There is no indication in the claims file that the Veteran has ever been informed of how to substantiate such a claim.  Therefore, on remand, a new VCAA notice letter should be sent to the Veteran which informs him of the requirements for establishing service connection on both a direct and a secondary basis. 

Additionally, a December 2010 VA treatment record shows that the Veteran receives Social Security disability benefits for his back disability.  Where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, the agency of original jurisdiction (AOJ) should make every effort to obtain the Veteran's SSA records pertaining to his back disability. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter informing him of the requirements for establishing service connection on both a direct and a secondary basis.  The letter must comply with all current, controlling legal guidance with respect to VCAA notice letters. 

2. The AOJ should make every effort to obtain the Veteran's SSA records pertaining to his back disability, including a copy of the decision granting Social Security benefits and all supporting medical documents on which the decision was based.  

If the AOJ is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should make a formal finding of unavailability.  A copy of the formal finding should be associated with the claims file.  The AOJ must also notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  A copy of this notice should be associated with the claims file. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


